TERRENCE A. GAISER
                                 Attorney at Law
                            2900 Smith Street, Suite 220            FILED IN
                                                             1st COURT OF APPEALS
                               Houston, Texas 77006              HOUSTON, TEXAS
                                  (713) 225-0666             10/13/2015 2:42:10 PM
                                                             CHRISTOPHER A. PRINE
                                                                      Clerk
                                October 6, 2015


Mr. Germain Lawon Davis
SPN # 02507078
Harris County Jail
1200 Baker Street
Houston, Texas 77002

Re: Germain Lawon Davis v. State of Texas, Cause Number 01-13-00947-
CR

Dear Mr. Davis:

       Enclosed are copies of the opinion of the Court of Appeals in your
case, a motion for extension of time for you to file a pro se petition for
discretionary review in the Court of Criminal Appeals, and a copy of my
motion to withdraw as attorney of record. I am sorry to say that, in my
professional opinion further appeal would be pointless.

        Should you have any questions, please let me know.

        Thank you for your attention in this matter.

Sincerely,


Terrence Gaiser
TG/cc

Enclosures

CMRRR 7014 0510 0000 0090 2988

                             NO. 01-13-00947-CR
      IN THE COURT OF CRIMINAL APPEALS

                 OF TEXAS

  FROM THE FIRST SUPREME JUDICIAL DISTRICT




      GERMAIN LAWON DAVIS, APPELLANT

                    VS.

          STATE OF TEXAS, APPELLEE




     MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S PETITION
       FOR DISCRETIONARY REVIEW




                            TERRENCE GAISER
                            LAWYER FOR
                            APPELLANT
                            2900 SMITH STREET, # 220
                            HOUSTON, TEXAS 77006
                            SBOT# 07572500
                            713/ 225-0666
                            tagaiser@aol.com
                 NO. 1330760
STATE OF TEXAS                           §       IN THE DISTRICT COURT
                                         §
VS.                                      §       HARRIS COUNTY,TEXAS
                                         §
GERMAIN LAWON DAVIS                      §       182ND JUDICIAL DISTRICT


MOTION FOR EXTENSION OF TIME WITHIN WHICH TO FILE
APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

        NOW COMES GERMAIN DAVIS, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of Time Within Which to File Appellant’s Petition for

Discretionary Review; for which he would show:

1.) Appellant appeals from a judgment of guilt and sentence of life without

parole the offense of capital murder

2.) On September 24, 2015, a panel of the First Court of Appeals in Cause

No. 01-13-00947-CR, Germain Lawon Davis v. State of Texas, issued a

memorandum opinion affirming appellant’s conviction.            No motion for

rehearing was filed.. Appellant’s Petition for Discretionary Review is due

on Monday, October 26, 2015.           This is the first requested extension.

Appellant requests a thirty-day extension to and including November 26,

2015.

3.) This extension is being sought for the following reasons:
After fter careful review of the opinion of the Court of Appeals and the

transcript of this case, in counsel’s professional opinion, further review of

this case would be frivolous and without further merit.          Counsel has

informed appellant of his right to seek discretionary review, pro se, and will

inform appellant of this request for extension.

4.) Counsel will file a motion to withdraw as attorney of record in the First

Court of Appeals and will inform appellant, by copy of that motion.

       WHEREFORE, premises considered, appellant prays for an extension

of time to file appellant’s petition for discretionary review to and including

October 26, 2015.

                                       Respectfully Submitted,

                                       /S/ Terrence A. Gaiser
                                       TERRENCE GAISER
                                       LAWYER FOR APPELLANT
                                       2900 SMITH STREET, STE. 220
                                       HOUSTON, TEXAS 77006
                                       (713) 225-0666
                                       SBN# 07572500
                                       tagaiser@aol.com

                        CERTIFICATE OF SERVICE

    I CERTIFY THAT A COPY OF THE ABOVE AND
FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
WHICH TO FILE A PDR WAS SERVED ON ALL PARTIES
ACCORDING TO THE RULES.

                                              /S/ Terrence A. Gaiser
                                              TERRENCE GAISER